Citation Nr: 0637424	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the rating reduction from 70 percent to 50 percent 
for post-traumatic stress disorder was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in May 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2005, the veteran appeared before the undersigned 
then Acting Veterans Law Judge.  A transcript of the hearing 
is in the record. 

At the hearing, the veteran raised the issue of service 
connection for alcohol dependency, secondary to service-
connected PTSD, which is referred to the RO for appropriate 
action. 


FINDING OF FACT

Reexaminations do not disclose improvement in the symptoms 
attributable to post-traumatic stress disorder. 



CONCLUSION OF LAW

The 70 percent rating for post-traumatic stress disorder is 
restored from the date of the reduction.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.344, 
4.130, Diagnostic Code 9411 (2006).




VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  As the appeal has been 
resolved in the veteran's favor, VCAA compliance is moot.


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Reduction

This appeal arises out of the veteran's disagreement with the 
RO's decision to reduce the disability rating for the 
service-connected post-traumatic stress disorder from 70 
percent to 50 percent.  

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction of 
compensation payments, a rating action will be taken. The 
reduction will be made effective the last day of the month in 
which a 60-day period from the date of notice to the payee 
expires. The veteran will be notified of the proposed 
reduction, that he has 60 days to present evidence showing 
why the reduction should not be implemented, and that he may 
request a hearing.

In a February 2001 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
70 percent rating under Diagnostic Code 9411, effective in 
December 2000 on the basis of a single VA examination in 
January 2001.

After notification of the proposed reduction and informing 
the veteran of his rights, in a May 2003 rating decision, the 
RO reduced the rating to 50 percent under Diagnostic Code 
9411, effective August 1, 2003, on the basis of VA 
examination in February 2003.

Under 38 C.F.R. § 3.344, the criteria for a rating reduction 
for a disability that has not been rated at the same level 
for five years or more, are reexaminations disclosing 
improvement. 

Under Diagnostic Code 9411, a 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is afforded for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. 

The 70 percent rating was based on findings of the January 
2001 VA examination. 

The report shows that the examiner reviewed the veteran's 
claims file prior to examining the veteran.  The examiner 
noted that the veteran served in the Army in Vietnam, in the 
infantry, and was wounded three times, receiving injuries 
from a rocket shell and a shell fragment to his left thigh.  
The veteran was awarded Purple Hearts for his wounds, the 
Combat Infantryman Badge, and the Vietnam Service Medal.  The 
examiner further noted that the veteran presented with a 
history of years of depression and memory loss, avoidance of 
crowds and thinking of combat.

The veteran reported symptoms of exaggerated startle 
response, insomnia, and frequent nightmares that increased 
when he did not drink.  He also reported survivor guilt, 
frequent intrusive thoughts of combat, and periodic suicidal 
ideas with two prior attempts, the last being in 1999.  He 
also admitted to homicidal ideation when angry.  The veteran 
then stated that he was currently drinking and that he drank 
when he had money.  But then he stated he drank only a 
little.  The examiner observed that the veteran was unable to 
quantify what that meant, and noted that the veteran had long 
history of alcohol dependence with multiple attempts to 
quite, blackouts, gradual escalation in drinking, drinking of 
eye openers, and a history of driving while under the 
influence (DUI).  The veteran reported that prior to 
examination, he consumed two beers and a half a pint of 
liquor.  He denied use of illegal drugs, and past or current 
treatment for psychiatric illnesses, including 
hospitalization and prescribed medications.

Concerning his social history, the veteran reported finishing 
one year of college in transportation management.  He 
reported holding multiple odd jobs since leaving military 
service, generally in labor such as cleaning or driving 
trucks.  He had his own cleaning company for approximately 
eight months.  He last worked in August 1997.  The veteran 
was single and did not report ever having been married, 
although he stated he had three adult children, of which he 
sees one daughter periodically.  He stated he lived with his 
sister, and she handled his bills.  He reported no income.

The examiner reported that the veteran presented as alert and 
cooperative.  His affect was agitated, and at times tearful.  
He described his mood as frustrated.  He was confused as to 
the date and year, and his speech was slow and halting with 
frequent stuttering.  Eye contact was intermittent and 
generally poor.  He exhibited no evidence of psychomotor 
agitation or retardation; but thought processes were 
tangential at times, and he frequently could not find words 
when attempting to answer questions.  He denied 
hallucinations and delusions.  He could register three 
objects but could not recall any of them after five minutes.  
He could perform a simple calculation correctly but could not 
spell backwards.  He demonstrated a capacity for abstract 
reasoning and his judgment to a hypothetical situation was 
good.  

The examiner stated that the veteran had been wounded in 
Vietnam and, since then, had experienced insomnia, 
depression, memory loss, avoidance, exaggerated startle 
response, nightmares, flashbacks, intrusive thoughts, 
survivor guilt, and irritability.  However, the examiner also 
considered the veteran long history of alcohol dependence.  
While the examiner opined that the veteran clearly met the 
criteria for a diagnosis of PTSD, he also observed that it 
was impossible to tell which portion of the veteran's 
disability was related to his PTSD and which to the alcohol 
dependence-particularly as the veteran was intoxicated at 
the time of his examination.  The examiner explained that the 
veteran's social adaptability and interactions with others 
was severely impaired due to problems with communication, 
memory, and desire to isolate.  Flexibility, adaptability, 
and efficiency in an industrial setting were totally 
impaired, and the examiner estimated the veteran's level of 
disability to be in the severe to total range.  However, it 
was not possible, in the examiner's opinion, to determine 
what portion of this disability might remain if the veteran 
were to be sober.

The examiner diagnosed PTSD and alcohol dependence in AXIS I, 
and ultimately assigned a global assessment of functioning 
(GAF) at 38. The examiner found him unable to hand his own 
funds.

On VA examination in February 2003, which was the initial 
basis for the rating reduction, the examiner noted that the 
veteran was again intoxicated at the time of the interview, 
and that he admitted to drinking half a pint of liquor prior 
to the examination.  The examiner observed that the veteran 
had problems concentrating during the interview and had a 
tendency to ramble.

The examiner referred to the January 2001 VA examination 
report for the veteran's military history.  The veteran added 
that he was assigned to the 173rd Airborne while in Vietnam, 
and to the 82nd Airborne when stateside.  He reported being 
wounded three times and that one image that stood out in his 
mind was that his friend was killed the last day of combat.

Concerning his social history, the veteran reported never 
being married, but having two children.  When questioned as 
to what happened to his third child, the veteran stated he 
wasn't sure that it was actually his.  He stated that he 
spent time with his family and that he continued to live with 
his sister, who had a large house with many people coming in 
and out at different times.  He reported that he went to 
church with his family and described his daily routine to 
include getting up, sometimes eating, and watching TV or, if 
there were a lot of children around, reading in his room.  In 
the evening, he reported, he played cards and had dinner with 
another sister, returning home about one or two in the 
morning.  He admitted to drinking at least 18 beers daily, 
plus hard liquor.  He admitted to smoking marijuana in 
Vietnam, and using cocaine postservice.  He reported that he 
began drinking in about 1966.  

Concerning his occupational history, he reported no new 
history but said that his last job was in 1991.  When asked 
why he wasn't working, the examiner noted that he made a 
rambling, vague statement about problems with his employer.  

Concerning symptoms of PTSD, the veteran reported that he had 
a tendency to isolate, and to avoid the news.  He reported 
difficulty watching TV programs about war, and trouble 
sleeping.  He reported intrusive thoughts of Vietnam and that 
he thought people were out to get him.

The examiner objectively observed the veteran to present as 
casually dressed and somewhat disheveled, with bloodshot eyes 
and smelling of alcohol.  He was cooperative and stated his 
mood was fairly good.  He was oriented times four but 
appeared somewhat euthymic.  Mood and activity were within 
normal limits and eye contact was good throughout the 
examination.  Speech was slurred at times, and thought 
processes were somewhat rambling.  Memory was good to fair 
for remote, recent, and immediate material.  He could recall 
3 of 3 objects immediately and 2 of 3 after five minutes.  He 
was able to concentrate well enough to spell backwards and 
conduct a basic calculation problem.  He was not able to 
interpret a proverb but demonstrated appropriate judgment 
when posed with a hypothetical situation.  Intelligence was 
estimated at a low to average range, and he exhibited poor 
insight into his current problems.  Hallucinations were not 
observed, and the veteran denied present suicidal or 
homicidal ideations and plans, although he admitted past 
homicidal thoughts, albeit without plan. 

The examiner noted that the veteran's euthymic mood, slurred 
speech, and rambling thought processes were likely due to the 
veteran's alcohol intake prior to examination.  She further 
opined that it was difficult to know what the veteran's PTSD 
symptoms were given the alcohol.  Referring to the previous 
examination, she reflected that he had been intoxicated at 
that time too.  She opined that his primary need was to 
obtain detoxification and address the alcohol dependence 
problem before a clear picture of the PTSD symptoms could be 
obtained.  Outpatient records echoed this picture, the 
examiner noted, showing continued complaints of sleep 
problems, isolation, and avoidance of war material but also 
reflecting that he lived with family who appeared to be 
supportive but were not dealing with his alcoholism.  The 
examiner opined that social adaptability and interactions 
with others as affected by PTSD were mild to moderately 
impaired.  Flexibility, reliability, and efficiency in an 
industrial setting were difficult to determine but were 
likely to be only mildly to moderately impaired.  The 
examiner observed that the alcohol was the likely cause of 
the veteran's unemployment and estimated the PTSD disability 
to be in the moderate range.  However, she cautioned that it 
was difficult to get a clear understanding of PTSD 
symptomatology due to the alcohol dependency.  

The examiner diagnosed alcohol dependence and PTSD by 
previous report in AXIS I.  As to GAF, the examiner noted 
that the diagnosis of alcohol dependence was primary, however 
opined that it was difficult to assess.  Alcohol dependence 
was probably productive of a GAF of 38, she opined, but the 
impairment produced by the service connected PTSD could only 
be guessed.  She estimated it to measure 55-60, noting it was 
difficult to accurately assess the GAF, given that the 
alcohol dependence was masking or covering the symptoms of 
PTSD.  The examiner further noted that the veteran was not 
capable of managing his own funds. 

In the May 2003 rating decision, the RO based the rating 
reduction on the report of VA examination in February 2003. 

Although the rating reduction was based on the findings from 
the February 2003 VA examination, actual improvement in post-
traumatic stress disorder was not demonstrated.  The February 
2003 report reflects differences in some findings, such as 
orientation, memory, and concentration.  In addition, the 
examiner estimated that the veteran's GAF based purely on 
PTSD symptoms, could be as high as 55 to 60.  
Notwithstanding, the examiner conducting the February 2003 
examination, in concert with the examiner who conducted the 
initial, January 2001, examination, opined that it was 
difficult to accurately separate symptoms of PTSD from those 
caused by alcohol dependence; and, in February 2003, the 
examiner further explained that, the alcohol could be masking 
or covering the PTSD symptoms.

Further examinations were conducted in December 2003 with an 
addendum in January 2004, and in May 2005.  However, for 
reasons explained below, the Board does not find that these 
findings establish either overall improvement in the 
veteran's disability picture. 

In December 2003, the veteran was again examined and at this 
time was found to exhibit symptoms of depression and 
nightmares.  The examiner observed the veteran to present in 
mild emotional distress, with a disheveled appearance and  
with fair grooming and hygiene.  His facial expression was 
blank; his affect, flat.  He made no eye contact.  Speech was 
disjointed, vague, and irrelevant, and uneven in rate and 
rhythm.  Thoughts were slowed, and he exhibited no goal 
orientation.  He expressed no suicidal thoughts but admitted 
to angry outbursts and to injuring himself recently by 
striking a post in anger.  The veteran could not remember his 
birthdate or mailing address, the date or the name of the 
current President.  He could not remember three words or more 
than two digits after brief distraction.  His intelligence 
was estimated at below average.

The examiner diagnosed alcohol induced persisting dementia, 
chronic PTSD, and alcohol dependence in remission (by report) 
in AXIS I.  A GAF of 48 was assigned.  The examiner opined 
that the veteran's primary presentation was of cognitive 
impairment, possibly severe and at least of moderate degree, 
affecting his ability to process information, think, and 
remember.  The examiner pointed out that the veteran reported 
receiving no recent treatment or hospitalization for his 
mental condition, but that outpatient records reflected he 
had received treatment as recently as in October 2003 and was 
scheduled for another appointment in January 2004.  He did 
not remember these appointments.  The examiner opined that 
loss of cognitive function due to the reported alcohol 
dependence was productive of greater mental impairment than 
the PTSD, although PTSD symptoms could still be identified.  
The examiner explained that he based his opinion on the 
veteran's inability to report a coherent history of frequency 
of intrusive thoughts, avoidance behaviors or arousal 
symptoms.  Social and occupational ability were judged to be 
poor and severely impaired.  Again, the examiner opined that 
this was the result, primarily, of problems with thinking and 
memory, although PTSD symptoms were found to be present.  The 
overall disability level was found to be severe, and the 
veteran was found to be incompetent.  

In a January 2004 addendum, the same examiner conducted a 
records review to answer the question as to whether or not 
the veteran's alcohol dependence was the result of primary 
alcoholism or of self-medication for PTSD.

The examiner concluded that it is as likely as not that the 
veteran's depression and much of his emotional distress was 
secondary to alcohol consumption.  He found the contribution 
of PTSD, although a valid diagnosis, to be minimal and 
relatively insignificant in comparison to the long-standing 
and severe alcohol dependence problem.  The examiner 
diagnosed primary alcohol dependence with mood disorders and 
signs and symptoms of PTSD.  The basis for his reasoning, the 
examiner explained, was that the claims file showed that the 
veteran, by his own report, had started drinking since about 
1966.  In contrast, the first available evidence of treatment 
for PTSD was dated in 1999.  Thereafter, the record contained 
indications of a history of repeated episodes of alcohol 
dependence relapse with periods of abstinence.  This 
includes, the examiner noted, an outpatient entry in 1999 
showing that the veteran was not depressed and reported 
having stopped drinking in 1998; an entry in 2000 showing a 
diagnosis of probable PTSD but no mention of alcohol abuse or 
dependence; observations in the January 2001 and February 
2003 VA examination reports that the veteran presented as 
intoxicated for examination; an October 2003 entry showing 
that the veteran denied drinking; and an April 2003 entry 
showing he had been drinking.  The examiner observed that the 
veteran's behavior, overall, was consistent with alcohol 
dependent behavior, including unreliable reporting as well as 
depression, impaired judgment, and difficulty maintaining 
employment.  

In May 2005, the veteran underwent further VA examination.  
The examiner noted that the claims file was not available for 
review but later made reference to it, so it is not certain 
if the claims file was reviewed in whole or in part.  The 
report shows the veteran had been prescribed medication for 
his psychiatric disability, and that he reported receiving 
psychiatric treatment for about two years.

The veteran reported symptoms of flashbacks, inability to 
sleep, intrusive thoughts, and suicidal and homicidal 
ideations without plan.  Concerning his social history, he 
continued to report never having been married, but having two 
adult children.  He stated he had lived with his sister but 
now resided with his brother, with whom he had significant 
conflict.  He reported he performed household chores and all 
activities of daily living.  Concerning his occupational 
history, he reported he last working in 1998, when he owned 
his own janitorial company.  

The examiner observed the veteran to present as adequately 
dressed and groomed, but disoriented and disorganized.  His 
eyes were red and he smelled strongly of alcohol but denied 
drinking.  He spoke in rambling, tangential speech.  Short 
term and long term memory were found to be within normal 
limits, but concentration and attention were impaired.

The examiner diagnosed PTSD and rule out alcohol abuse in 
AXIS I, assigning a GAF of 35.  The examiner observed that 
the veteran reported symptoms consistent with PTSD, but also 
of alcohol dependence.  The examiner noted that the file 
contained multiple entries reflecting the same presentation 
and similar denials.  The examiner opined that the veteran 
appeared severely disabled in both social and occupational 
functioning, and recommended he receive help managing his 
funds.  

In analyzing the probative value of the medical evidence to 
determine whether or not the medical reports upon which the 
reduction was based and, later, confirmed, represent 
improvement, the Board finds that the reduction is not 
warranted for these reasons.

The Board finds that review of the January 2001 and February 
2003 examination reports does not reveal a disability picture 
that is substantially different. 

Both reports clearly observed the veteran to be intoxicated 
and to present with alcohol-related problems and 
symptomatology.  Both reports found, essentially, that it 
could not be determined with any certainty what symptoms the 
veteran manifested were due to alcohol and which were due to 
PTSD.  There are some differences.  For example, in February 
2003, the veteran was reported to be oriented, to recall two 
objects after five minutes, and to accurately spell 
backwards.  In January 2001 he was not oriented, nor could he 
remember three items after five minutes or spell backwards.  
However, in contrast, he interpreted a proverb correctly in 
January 2001 whereas he could not in February 2003.  In 
addition, the examiner in February 2003 made an attempt to 
parse out some symptomatology that was attributable to the 
veteran's alcohol abuse, including his depressed mood, 
slurred speech, and rambling thoughts.  She also stated that 
it was probably the alcohol that made him unemployable, and 
opined that he realized only mild to moderate impairment 
socially and occupationally from his PTSD.  The examiner 
further opined that the impairment from alcohol dependency 
alone would probably measure in the range of a GAF of 38, and 
estimated the impairment from PTSD would measure 55-60.  
Nonetheless, it must be emphasized that the examiner 
indicated that this was a guess, and cautioned that the 
alcohol dependence was masking or covering PTSD symptoms.  

The Board further notes that both VA examinations found the 
veteran should not handle his own funds.  In August 2003, the 
RO issued a rating decision finding the veteran incompetent.  
A social and industrial survey conducted in September 2004 
concurred.  Finding the veteran to be oriented and fairly 
rational, and noting that he handled his money well under 
supervision, the examiner nonetheless recommended continued 
supervision and a competency examination.  Following this, 
the May 2005 examination report concurred, finding the 
veteran severely disabled in both social and occupational 
functioning.  The examiner cited to both symptoms of PTSD, 
including flashbacks, inability to sleep, intrusive thoughts, 
and suicidal and homicidal ideations-which have been 
consistently present throughout the record-and problems 
relative to alcohol dependence, but did not separate the two. 


Given the inability of the examiners in January 2001, 
February 2003, and May 2005 to clearly parse the symptoms of 
alcohol dependence from those of the service connected PTSD, 
the Board cannot.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  Therefore, the record does not establish 
improvement, both on the basis of the February 2003 
examination report as well as in a longitudinal view of the 
record including those subsequent examinations on which the 
reduction was confirmed.

In conclusion, the Board acknowledges that medical evidence 
since 1999 reveals problems with alcohol that have been noted 
by health care professionals to be of great magnitude, and to 
be productive of such impairment as to create real difficulty 
in separating out what symptoms of the veteran's overall 
disability picture may be attributed to alcohol dependence 
and what to the service-connected PTSD.  However, for reasons 
articulated above, the Board cannot find that a preponderance 
of the evidence establishes improvement in the PTSD 
symptomatology to warrant a reduction in the 70 percent 
rating.  As the rating could not be reduced, the reduction 
was void ab initio, and the 70 percent rating is restored 
effective from the date of the reduction.


ORDER

The 70 percent rating for service-connected post-traumatic 
stress disorder is restored, and the appeal is granted. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


